           Case 3:19-cv-06137-BHS-TLF Document 52 Filed 10/29/20 Page 1 of 8




 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
     STATE OF WASHINGTON HEALTH                      CASE NO. 3:19-CV-06137-BHS
 8   CARE AUTHORITY,
                                                     ORDER ADOPTING REPORT
 9                           Plaintiff,              AND RECOMMENDATION AND
           v.                                        GRANTING PLAINTIFF LEAVE
10                                                   TO AMEND
     ALEX M. AZAR II, et al.
11
                             Defendants.
12

13         This matter comes before the Court on the Report and Recommendation (“R&R”)
14   of the Honorable Theresa L. Fricke, United States Magistrate Judge, Dkt. 46, Plaintiff
15   State of Washington Health Care Authority’s (“State”) partial objections, Dkt. 47, and
16   Defendants Alex Azar II, Seema Verma, and the Centers for Medicare and Medicaid
17   Services’ (collectively “Federal Defendants”) objections to the R&R, Dkt. 48.
18                  I.   BACKGROUND AND PROCEDURAL HISTORY
19         The State seeks a declaratory judgment regarding the payment formula applied by

20   a federal Medicaid program, administered by the State, for incentive payments to local

21   hospitals to promote the use of electronic health record (“E.H.R.”) systems. Dkt. 1 at

22   ¶¶ 2, 14–15. The State seeks declarations arising out of the Federal Defendants’ assertion

23
     ORDER - 1
24
           Case 3:19-cv-06137-BHS-TLF Document 52 Filed 10/29/20 Page 2 of 8




 1   that they overpaid approximately $11 million to the State for E.H.R. payments to the

 2   “Hospital Defendants.”1 Id. at ¶¶ 30, 44. According to the State’s complaint, the Federal

 3   Defendants’ calculation of the putative overpayment is based upon an interpretation of

 4   the governing statute and regulations that excludes from the payment formula Medicaid

 5   patient bed days that were not paid by Medicaid (“unpaid bed days”). Id. at ¶ 4. The

 6   complaint states that the Federal Defendants sent a letter demanding repayment of the

 7   alleged overpayment and “threatened to proceed” with a disallowance action if the State

 8   did not timely respond. Id at ¶ 30. The State alleges that it then conducted its own audit

 9   using the Federal Defendants’ calculation methodology and sent notices of the

10   overpayment to the Hospital Defendants. Id. at ¶ 31. The complaint alleges that the

11   Hospital Defendants are contesting the State’s notices in ongoing state administrative

12   hearings. Id. at ¶ 32. The State asserts that the Hospital Defendants have raised

13   arguments in the pending administrative proceedings contesting the appropriateness and

14   legitimacy of the exclusion of unpaid bed days. Id. at ¶¶ 41, 42. The State seeks

15   declaratory judgment on these issues, requesting that the Court declare (1) whether

16   unpaid Medicaid bed days must be excluded from the E.H.R. payments and (2) whether

17   the Federal Defendants’ reliance upon sub-regulatory guidance regarding unpaid bed

18

19          1
              The Hospital Defendants are Kadlec Regional Medical Center, King County Public
     Hospital District No. 2, Providence Centralia Hospital, Providence Holy Family Hospital,
20   Providence Mount Carmel Hospital, Providence Regional Medical Center Everett, Providence
     Sacred Heart Medical Center, Providence St. Mary Medical Center, Providence St. Peter
21   Hospital, Snohomish County Public Hospital District No. 1, Swedish Medical Center Cherry
     Hill, Swedish Medical Center Edmonds, Swedish Medical Center First Hill/Ballard, Swedish
22   Medical Center Issaquah, and Seattle Children’s Hospital.

23
     ORDER - 2
24
            Case 3:19-cv-06137-BHS-TLF Document 52 Filed 10/29/20 Page 3 of 8




 1   days violates the Administrative Procedures Act, 5 U.S.C. §§ 553, 701–06. Id. at ¶¶ 50,

 2   55.

 3          The Federal Defendants moved to dismiss pursuant to Fed. R. Civ. P. 12(b)(1) for

 4   lack of subject matter jurisdiction,2 arguing that (1) the Declaratory Judgment Act does

 5   not itself supply subject matter jurisdiction and the State failed to allege an adequate

 6   independent source of jurisdiction in the absence of final agency action; (2) the State

 7   failed to identify a waiver of sovereign immunity; (3) the State lacks standing and its

 8   claim is not ripe; and (4) the State failed to exhaust its administrative remedies. Dkt. 23.

 9   The Hospital Defendants filed a “response” urging that if the claims against the Federal

10   Defendants are dismissed, the claims against the Hospital Defendants should also be

11   dismissed. Dkt. 32. The State responded to the Federal Defendants’ motion, Dkt. 31,

12   and opposed the Hospital Defendants’ “response,” Dkt. 41. The Federal Defendants and

13   Hospital Defendants replied. Dkts. 35, 42. The State filed a surreply, objecting to the

14   Federal Defendants’ submission of a Declaration on reply. Dkt. 38.

15          On July 27, 2020, Judge Fricke issued the R&R recommending dismissal of this

16   case against all Defendants for lack of subject matter jurisdiction because the State’s

17   claims are based upon an anticipated administrative action that is not yet final. Dkt. 46 at

18   19–25. The R&R recommended rejecting the Federal Defendants’ additional arguments

19   for dismissal. Id. at 10–19, 25–27.

20
            2
              The Federal Defendants argued in the alternative for dismissal for failure to state a
21   claim upon which relief can be granted pursuant to Fed. R. Civ. P. 12(b)(6). The R&R found,
     and this Court agrees, that there is a lack of subject matter jurisdiction; therefore, the Court does
22   not consider whether the State has stated a claim under Fed. R. Civ. P. 12(b)(6).

23
     ORDER - 3
24
           Case 3:19-cv-06137-BHS-TLF Document 52 Filed 10/29/20 Page 4 of 8




 1          On August 10, 2020, the State filed a partial objection to the R&R: the State does

 2   not object to the R&R’s recommended dismissal of its claims against the Federal

 3   Defendants for lack of subject matter jurisdiction but objects to the dismissal of its claims

 4   against the Hospital Defendants. Dkt. 47. On the same date, the Federal Defendants

 5   filed objections to the R&R’s rejection of its additional arguments for dismissal. Dkt. 48.

 6   On August 27, 2020, the Hospital Defendants responded to the State’s partial objection,

 7   urging the adoption of the R&R’s recommendation of their dismissal because a claim

 8   against the Hospital Defendants alone would not meet standing requirements and because

 9   there are compelling reasons for the Court to decline to exercise its discretionary

10   jurisdiction. Dkt. 51. On August 24, 2020, the Federal Defendants responded to the

11   State’s partial objection. Dkt. 49. On August 26, 2020, the State responded to the

12   Federal Defendants’ objections. Dkt. 50.

13                                      II. DISCUSSION

14          The district judge must determine de novo any part of the magistrate judge’s

15   disposition that has been properly objected to. The district judge may accept, reject, or

16   modify the recommended disposition; receive further evidence; or return the matter to the

17   magistrate judge with instructions. Fed. R. Civ. P. 72(b)(3).

18   A.     State’s Motion to Strike

19          The State filed a surreply requesting that the Court strike the Declaration of Janet

20   Freeman, Dkt. 36, which the Federal Defendants submitted in reply to the State’s

21   response to their motion to dismiss. Dkt. 38. The State does not object to the R&R’s

22

23
     ORDER - 4
24
           Case 3:19-cv-06137-BHS-TLF Document 52 Filed 10/29/20 Page 5 of 8




 1   recommendation that the motion be denied. The Court therefore adopts the R&R and

 2   denies the motion to strike.

 3   B.     Federal Defendants’ Objections

 4          The State does not object to the R&R’s determination that the Court lacks subject

 5   matter jurisdiction over the Federal Defendants because the claims are based upon an

 6   anticipated administrative action that is not yet final. Dkt. 46 at 24. The claims against

 7   the Federal Defendants will therefore be dismissed. Accordingly, the Court does not

 8   reach the Federal Government’s arguments that the State’s claims should also be

 9   dismissed for the additional reasons of lack of standing and ripeness, lack of a waiver of

10   sovereign immunity, and failure to exhaust administrative remedies.

11   C.     State’s Partial Objection

12          1.     Parties’ Arguments

13          The State argues that, notwithstanding the dismissal of all claims against the

14   Federal Defendants, the claims against the Hospital Defendants should remain. Dkt. 47.

15   While it is not clear from the face of the Complaint or the briefing before Judge Fricke,

16   the State’s now argues in its partial objection that Count 1 of the complaint, which seeks

17   declaratory judgment regarding the inclusion of unpaid bed days, was asserted only

18   against the Hospital Defendants. Id. at 3. The State argues that this count does not suffer

19   from the same infirmity as its claim against the Federal Defendants because the test for

20   jurisdiction over a declaratory judgment action—whether there would be jurisdiction over

21   a coercive action by the party against whom the declaration is sought—is met with

22   respect to the Hospital Defendants. Id. at 7. The State argues that the potential coercive

23
     ORDER - 5
24
           Case 3:19-cv-06137-BHS-TLF Document 52 Filed 10/29/20 Page 6 of 8




 1   action by the Hospital Defendants is an action under 42 U.S.C. § 1983 for deprivation of

 2   rights conferred by the Medicaid Act, 42 U.S.C. § 1396b(t). Dkt. 47 at 8. Finally, the

 3   State argues that, due to the procedural posture in which the Hospital Defendants’ request

 4   for dismissal was presented before Judge Fricke, this Court should re-refer this issue for a

 5   more complete determination; alternatively, the State seeks leave to amend its complaint.

 6   Id. at 9–11.

 7          The Hospital Defendants respond that, in light of the dismissal of the Federal

 8   Defendants, the State lacks standing because (1) the declaration it seeks would not bind

 9   the Federal Defendants and would therefore not redress the State’s injuries; (2) the

10   potential coercive action the State now argues as a ground for subject matter jurisdiction

11   is speculative; and (3) the State has never taken a concrete position on the unpaid bed

12   days issue and thus there is no actual controversy. Dkt. 51 at 6–9. Finally, the Hospital

13   Defendants urge that even if subject matter jurisdiction exists, exercise of jurisdiction

14   under the Declaratory Judgment Act is discretionary and there are compelling reasons to

15   deny it here. Id. at 9–12.

16          2.      Analysis

17          The R&R (as well as the parties’ briefing to Judge Fricke) analyzed count 1 of the

18   complaint as applying to all parties. Dkt. 46 at 6; Dkt. 23 at 17; Dkt. 31 at 10. The R&R

19   recommends dismissal of all parties because the State’s claims were premised upon

20   alleged coercive action by the Federal Defendants that was not yet final. Dkt. 46 at 28.

21   The Court agrees with the R&R that dismissal of the Federal Defendants removes the

22

23
     ORDER - 6
24
           Case 3:19-cv-06137-BHS-TLF Document 52 Filed 10/29/20 Page 7 of 8




 1   coercive action alleged in the complaint as the foundation for subject matter jurisdiction

 2   and requires dismissal of the complaint against all parties.

 3          The State urges a reinterpretation of its complaint to assert a standalone claim

 4   against the Hospital Defendants that is neither evident from the face of the complaint nor

 5   argued in the parties’ briefing to Judge Fricke. The Hospital Defendants have, in

 6   response, asserted potentially dispositive new arguments (in addition to arguments

 7   previously presented to Judge Fricke) that dispute the State’s standing to bring such

 8   claims. It is not proper for this Court to consider arguments and theories not presented to

 9   the magistrate judge. Greenhow v. Sec’y of Health & Human Servs., 863 F.2d 633, 638

10   (9th Cir. 1988), overruled on other grounds, United States v. Hardesty, 977 F.2d 1347

11   (9th Cir. 1992). Instead, the State’s new theory, and the Hospital Defendants’ defenses,

12   should be addressed in an amended complaint and responsive motion practice before

13   Judge Fricke.

14          Leave to amend the complaint “should [be] freely give[n]” and should be allowed

15   unless the complaint cannot state a claim under any conceivable set of facts. Fed. R. Civ.

16   P. 15; Breier v. Northern Cal. Bowling Proprietors’ Ass’n, 316 F.2d 787, 790 (9th Cir.

17   1963). The R&R correctly found that, in light of the lack of final agency action, no

18   amendment could cure the lack of subject matter jurisdiction with respect to the Federal

19   Defendants. Dkt. 46 at 27. However, this finding of futility does not apply to the claims

20   against the Hospital Defendants; in light of the liberal standard governing amendment,

21   the Court grants the State’s request for leave to amend with respect to the Hospital

22   Defendants.

23
     ORDER - 7
24
           Case 3:19-cv-06137-BHS-TLF Document 52 Filed 10/29/20 Page 8 of 8




 1                                       III. ORDER

 2         The Court having considered the R&R, the parties’ objections and responses, and

 3   the remaining record, does hereby find and order as follows:

 4         (1)    The R&R is ADOPTED;

 5         (2)    The State’s motion to strike the Declaration of Janet Freemen, Dkt. 38, is

 6                DENIED;

 7         (3)    The Federal Defendants’ motion to dismiss, Dkt. 23, is GRANTED;

 8         (4)    The claims against the Federal Defendants are DISMISSED for lack of

 9                subject matter jurisdiction without leave to amend;

10         (5)    The State’s claims against the Hospital Defendants are DISMISSED for

11                lack of subject matter jurisdiction with leave to amend; and

12         (6)    This matter is re-referred to Judge Fricke; the Court defers to Judge Fricke

13                to set a deadline to file the amended complaint.

14         Dated this 29th day of October, 2020.

15

16

17
                                              A
                                              BENJAMIN H. SETTLE
                                              United States District Judge

18

19

20

21

22

23
     ORDER - 8
24
